Exhibit 10.33

 

Summary of Compensation Arrangements with Named Executive Officers 

 (As of August 22, 2012)  

 

The following summarizes, as of August 22, 2012, the cash compensation and
benefits received by the Company’s President and Chief Executive Officer and the
other officers who will be named in the Summary Compensation Table in the proxy
statement for the Company’s upcoming Annual Meeting of Stockholders
(collectively, the “Named Executive Officers”). The following is a summary of
existing at-will arrangements, and does not provide any additional rights.

 

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board (the “Committee”) reviews and
determines the compensation and benefits that are paid to the Company’s
executive officers, including the Named Executive Officers.

 

On July 19, 2012, the Committee approved adjustments to the base salaries of
each of the Named Executive Officers except Mr. Fernandez that will be effective
September 1, 2012.  The following table provides the base salaries for each of
the Named Executive Officers as of August 22, 2012 and the base salaries that
will be in effect as of September 1, 2012. 

 

Named Executive Officers

August 22, 2012

September 1, 2012

William J. DeLaney

$1,150,000

$1,175,000

President and Chief Executive Officer

 

 

 

 

 

Manuel A. Fernandez

$900,000

$900,000

Executive Chairman

 

 

 

 

 

Robert C. Kreidler

$600,000

$700,000

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Michael W. Green

$650,000

$700,000

Executive Vice President and Group President

 

 

 

 

 

Larry G. Pulliam (1)

$600,000

$300,000

Executive Vice President and Group President

 

 

 

(1)

The reduction in Mr. Pulliam’s salary was made for the purpose of reflecting a
temporary period of reduced responsibilities for personal reasons related to an
immediate family member’s health issues.

 

The Named Executive Officers are also eligible to participate in the Company’s
executive and regular benefit plans and programs, as described below. All
executive benefit plans



 

--------------------------------------------------------------------------------

 

and agreements are filed as exhibits to the Company’s Exchange Act filings.
Information regarding these plans and agreements, as well as compensation paid
or earned during fiscal 2012, will be included in the Company’s 2012 Proxy
Statement.

 

Stock Options, Restricted Stock and Restricted Stock Units

 

The Named Executive Officers are eligible to receive options under Sysco’s stock
option plans, including the 2007 Stock Incentive Plan, in such amounts and with
such terms and conditions as determined by the Committee at the time of grant.
The 2007 Stock Incentive Plan also allows for the issuance of restricted stock
grants and restricted stock units.

 

Management Incentive Plan

 

Each of the Named Executive Officers other than Mr. Fernandez is eligible to
receive an annual incentive bonus under the Sysco Corporation Management
Incentive Plan (the “MIP”).

 

Deferred Compensation Election

 

MIP participants, including the Named Executive Officers other than Mr.
Fernandez, may defer up to 40% of their annual incentive bonus under the
Executive Deferred Compensation Plan (“EDCP”). They may also elect to defer all
or a portion of their salary under the EDCP. For deferrals of up to 20% of the
annual incentive bonus, the EDCP provides for Sysco to credit the participant’s
deferred compensation account in an amount equal to 15% of the amount deferred.

 

Cash Performance Unit Plan

 

Each of the Named Executive Officers other than Mr. Fernandez is eligible to
participate in the Sysco Corporation 2008 Cash Performance Unit Plan.

 

Supplemental Executive Retirement Plan

 

Each of the Named Executive Officers other than Mr. Fernandez is also eligible
to participate in a Supplemental Executive Retirement Plan (the “SERP”).

 

Travel Expenses

 

Sysco has agreed to reimburse Mr. Fernandez for commuting costs between his
office in Florida and Houston, including the necessary housing, transportation
and other commuter benefits to support his travel and stays in Houston in
accordance with the performance of his job duties.

 





 

--------------------------------------------------------------------------------

 



Other Benefits

 

The Named Executive Officers also participate in Sysco’s regular employee
benefit programs, which include a 401(k) plan with Company match, group medical
and dental coverage, group life insurance and other group benefit plans. They
are also provided with additional life insurance benefits, as well as long-term
disability coverage and certain perquisites and personal benefits. The Named
Executive Officers other than Mr. Fernandez are also participants in a defined
benefit retirement program; however, future benefit accruals under this plan
will be frozen as of December 31, 2012.

 

 



 

--------------------------------------------------------------------------------